Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on July 26, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 10-20 have been acknowledged.
In view of the amendment of claim 10, Applicant amended the claim and removed “an input module”. Accordingly, the 35 U.S.C. 112 rejections of claims 10-18 have been withdrawn.
In view of the amendment of claims 19-20, Applicant added the word “non-transitory” before the phrase “computer-readable storage medium”. Accordingly, the 35 U.S.C. 101 rejections of claims 19-20 have been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Remarks, filed July 26, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amended independent claim 10 and recited the limitations similar to the independent claim 1.

Independent claims 1, 10 and 19 are directed to a method/a system/an non-transitory computer-readable storage 2medium for generating a custom article to fit a target 2surface. Each claim requires receiving an input dataset that represents a 3D input mesh of the target 4surface; 5comparing the input dataset with a number of template cut meshes, 6wherein a respective template cut mesh includes one or more cutting paths that 7correspond to a boundary of the mesh; 8identifying a template cut mesh that produces a closest match with the 9input dataset; 10applying a global geometric transformation to the identified template cut 11mesh to warp the template cut mesh to conform to the input dataset; 12refining and projecting a set of boundary and landmark points from the 13template cut mesh to the input dataset to define one or more cutting paths for the 14input dataset; and 15applying the defined one or more cutting paths to the input dataset to 16produce a cut-and-trimmed mesh.

In the previous office action dated 06/01/2022, Examiner cited the closest prior art references: 
CHOI et al (US. Patent Application Publication 2017/0256093 A1) discloses an apparatus for generating 3-dimensional (3D) volume mask. More specifically, CHOI discloses 2D mask mesh is generated by extracting the contour data and holes inside a mask from received 2D mask image; transforms a planar mask model into a curved 3D mask; matches and modifies the 3D mask model to fit on a facial shape specified by the 3D face scanning data; then generate the 3D volume mask model data.

Quinn et al (US. Patent Application Publication 2015/0123967 A1) discloses techniques of automatically generating a facial avatar resembling a user in a defined art style (FIG. 3A and para. 0041). The 3D facial recognition and reconstruction engine access to datastores (head reference models and featu) for use in generating user 3D head model data. As shown in FIGS. 4A and 4B, two shapes (204 and 206) represent a face center shape and a nose are generated for a user 3D head model.

Stanley et al (US. Patent Application Publication 2020/0046226 A1) discloses methods for evaluating and/or visualizing and/or comparing fit or effective coverage area of an applicator when applied to a target area. As shown in FIG. 4, a digital geometric representation of a mask. As shown in FIG. 5, the digital geometric representation of the mask of FIG. 4 over data associated with the digital geometric representation of the face of FIG. 1. Paragraph [0018] of Stanley describes the mask can be overlaid over the face by calculating at a plurality of points of the overlay a separation distance between the mask and the face; then generates a first electronic image.
Arbatman (US. Patent Application Publication 20180157901 A1) discloses method and system for incorporating emotional and contextual visualization into an electronic communication. As shown in FIG. 2 and p[0051], "the process divides the user's 2D texture map into a plurality of integral parts and compares each of the integral parts with corresponding integral parts from all of the 2D texture map templates from the corpus of faces database. The closest matching integral parts from the 2D texture map templates are determined and the corresponding integral parts of the respective 3D mesh model templates are found; then these closest matching integral parts of 3D mesh model ...".

De la Torre et al (US. Patent No. 9,799,096 B1) discloses method for real-time image and video face de-identification that removes the identity of the subject while preserving the facial behavior. As shown in FIG. 1, the first step to transfer the source person (a smile) to both targets (A) and (b) by shape deformation ... the second step to transfer the triangle-wise shape to the target face.

Examiner has completed the additional search. However, the new search results and the above closest references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1, 10 and 19. Accordingly, Claims 1, 10 and 15 are allowed.

Dependent claims 1-9 depend from independent claim 1, dependent claims 11-18 depend from independent claim 10, dependent claim 20 depends from independent claim 19. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616